QBfficeof tfy !Zlttornep @eneral
                                 &ate of lEeme
DAN MORALES                           December 8,1992
 .ATT”RNEY
       GENERAL



     Honorable Thomas E. White                 Opinion No. DM-186
     Hamilton County Attorney
     P. 0. Box 83 1                            Re: Whether the boundaries of the
     Hamilton, Texas 76531                     Hamilton Hospital District, described in
                                               the district% authorizing legislation as
                                               coextensive with certain. commissioners
                                               precincts of Hamilton County, change in
                                               accordance with the county’s subsequent
                                               redistricting of those commissioners
                                               precincts (RQ-395)

     Dear Mr. White:

            You ask about the boundaries of the Hamilton County Hospital District (the
    “district”). The bill authorizing the district’s creation was adopted in 1987. Acts
    1987,7Oth Leg., 2d C.S., ch. 42, P 1.03, at 131. Ini989, the 1987 enabling legislation
    was amended to provide that the district boundaries are to be “coextensive with the
    boundaries of commissioners precincts 1,2, and 4 of Hamilton County.” Acts 1989,
    71st Leg., ch. 591, 5 1, at 1960. The 1989 bill further specifies that one district
    director “shall be elected from each commissioner precinct included in the district
    and two directors shall be elected from the district at large.” Id. at 1961.

            You advise that since the above-mentioned 1989 amendments, Hamilton
    County has redrawn its commissioners precinct lines. You ask whether the district’s
    boundaries change in accordance with Hamilton County’s redrawing of its
    commissioners precinct lines or whether they remain coextensive with the
    boundaries of the county’s commissioners precincts 1,2, and 4 as the latter existed
    at the time of the 1989 amendments, which referred to such commissioners precinct
    boundaries for purposes of describing the territory of the district. In our opinion,
    the district’s boundaries - both externally, and internally for purposes of director
    elections-remain     coextensive with those of Hamilton County’s commissioners
    precincts 1,2, and 4 as the latter existed at the time of the 1989 legislation.




                                          p. 976
 Honorable Thomas E. White - Page 2                    (IN-186)




        We note first that, although we find no Texas cases on point, it has been held
elsewhere that “under ordinary rules of construction,” a delineation of a political
subdivision’s boundary by reference to that of another political subdivision refers to
the boundary as it existed at the time of such delineation. Boca Ckgu Sanitary Df.rz.
v. State, 161 So. 2d 529 (Pla 1964). We think such rules of construction should be
applied in this instance.

         Presumably the legislature’s provision for the boundaries of the district in the
 1989 legislation resulted from a legislative determination as to what specific
geographic portion of Hamilton County was in need of a hospital district. We think
it unlikely, therefore, that the legislature would have intended that the occasions of
the redrawings of internal commissioners precinct lines by a discreet political entity,
Hamilton County, would have the effect of periodically relocating the district’s
boundaries.1 County commissioners courts, under article V, section 18(a) of the
Texas Constitution have broad powers to alter county commissioners precinct lines
“from tune to time, for the convenience of the people.” See, eg., Attorney General
Opinion 06091 (1945). If the legislature had intended that the county’s redis-
tricting of its commissioners precinct would effect corresponding changes in the
district’s boundaries, potentially of considerable magnitude, we think it would have
specifically provided for such.2




          ‘The Hamilton County Hospital Diict         is a political entity discreet from Hamilton County. It
has its own elected directors, and may impose taxes, issue bonds, make contracts, and exercise powers
of eminent domain. See Acts l987,7Otb Leg., 2d CS., cb. 42, arts. 4,5,7,8.           Tbcre are no provisions in
the district’s legislation, however, for alteration of the disk& boundarieJ.

         we do not think It *wessaly in this wntext to reach the questioa whether the 1egisLatwc
could constitionaUy    have created an arrangement whereby the district’s boumlaries cbangcd in
accordance with county redistsictiog. The possiilc consequences of such an arrangement-that
persons who had voted for the district and its taxiag authority and paid tzrcs would suddenly End
themselvw no longer in the district, and persons who had not previously been induded in the district
would End themselves within it and presumably liable for taxes they had not voted for - might raise
wastihuiod     Issues.

         Also, please note that we do not understand you to ask about, and M consequently do not
address here, problems tbc districl may encounter with respect to constitutional one-person-one-vote
requirements, given Its continued use of commissioners precinct lines which Hamilton County has
found it advisable, probably, at least in part, out of one-pcrson-onc-vote coosideratioas, to redraw. See,
q., Awy Y. Midland Gwty, 3% U.S. 474 (1968).




                                               p.   977
Honorable Thomas E. White - Page 3 (DM-186)



                                   SUMMARY

              The boundaries of the Hamilton County Hospital District,
         which are delineated in the district’s enabling legislation, as
         amended, by reference to the boundaries of Hamilton County’s
         commissioners precincts numbers 1.2, and 4, are not changed as
         a result of the county’s subsequent redistricting of said precincts,
         but remain coextensive with the boundaries of commissioners
         precincts 1, 2. and 4, as they existed at the time of the
         legislature’s designation of the district’s boundaries.




                                                  DAN      MORALES
                                                  Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

RENEAHrcKs
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                     p.   978